Title: III. Humphrey Ploughjogger to Philanthrop, 5 January 1767
From: Adams, John,Ploughjogger, Humphrey
To: Sewall, Jonathan,Philanthrop


      
       
        Monday, January 5, 1767
       
       MessieursEdes & Gill,
      
      
       Please to insert the following.
      
      
      
       To the learned PHILANTHROP.
      
      In your first Treatise, I find these Words, “Whatever tends to create in the Minds of the People, a Contempt of the Persons of those who hold the highest Offices in the State, tends to induce in the Minds of the People a Belief that Subordination is not necessary, and is no essential Part of Government.” Now if I understand the Meaning of your high-flown Words, for the Gizzard of me, I can’t see the Truth of them. Should any one say, and in Print too, that the Steeple of Dr. Sewall’s Meeting-House, was old, and decayed, and rotten, as it was the last Time I see it, and in Danger of falling on the Heads of the People in the Street, would this tend to induce in the Minds of the People, a Belief that a Steeple was not necessary to a Meeting-House, and that any Meeting House, might as well be turned topsy-turvey, and the Steeple stuck down into the Earth, instead of being erected into the Air? Again, suppose the Sweep of my Cyder-Mill was cracked and shivered, so that it had not Strength to grind an Apple, or to turn the Rolls, if one of my Neighbours should tell me of this, would this tend to create in me a Belief, that a Sweep was no necessary Part of a Cyder-Mill, and that the Sweep might as well be placed where the Rolls are, or where the Hopper is, or the Trough, as where we commonly put it? Once more, I have a Mare that is old, and lean, and hipped, and stifled, and spavined, and heavy, and botty, and has lost her Mane and Tail, and both her Ears, by the naughty Boys. Now if I should put this Jade into a Horse Cart, and lead her through the Town in the Sight of all the People, I believe they would one and all, despise my old Beast, and laugh at her too, and if any of them came near her, and she should kick ’em and bite ’em, they would hate her too; but would all this their Contempt and Laughter and Hatred, tend to induce in their Minds a Belief that a Horse was not necessary to draw a Horse Cart, and that a Cart might as well be put before a Horse, as a Horse before a Cart?
      This now seems to be a strong Rashosination, so do you answer my Questions directly, not find Fault with my Pointing and Spelling as you served Mr. X, who our School-Master tells me is a Man of better Sense than you are, and Spells and Points better too, notwithstanding your Braggadocio airs.
      
       So I remain yours to sarve,
       H. PLOUGHJOGGER
      
      
       P.S. I’m so well known in the larned World, that I tho’t it not worth while to write my Name out at length, but you may print it so if you pleas.
      
     